Earle J.
delivered the opinion of the Court.
This case must be reversed, and returned to Harford County Court on a procedendo. The deed from Me Comas to Jones, is a link in the chain of the plaintiff’s title, and the original was read without offering proof of the hand writing of the Clerk, who endorsed the time it was received into the office, which was indispensable to laying it before the jury. The omission, it is likely, was not observed at *183the trial, but as it is seen by us, and being a case before the act of 1825, ch. 117, we must notice the error, and make it the ground of a reversal. 7 Harr. and Johns. 42.
As this case is to be tried again, and we have to act upon the bill of exceptions in the record, it becomes our duty briefly to assign our reasons for concurring in the opinions expressed by the Judge who signed it.
The lessor of the plaintiif claims the disputed land under James Norris, the elder, who was the undisputed owner of it in the year 1774, when it was granted to 7'homas Saunders, by the lord proprietary, under the ad quod damnum law of 1704, ch. 16, for a term of 80 years, which from efflux of time, is not yet expired. The defendant claims under John Lee Webster, to whom Saunders assigned his lease in the year 1786. The mill erected thereon by Saunders went to decay, and was disused in 1785, and was not rebuilt in the year 1787, within two years thereafter, and by the terms of the law and estate for years, granted by the proprietary, then ceased, and the lease became null and void. This being the character of the condition of the lease broken, advantage of the breach may ij be taken without entry on common law principles, either ! by the original owner, or by the assignee of the reversion,' Vid. Duppa and Mayo, 1 Saund. 287. The re-entry given by the act of 1704, to the owner, was a summary remedy designed for his benefit, and does not alter in this respect the principles of the common law, which restrains the assignment of an entry for a condition broken, where, after the forfeiture incurred, the estate may continue, but allows it, where the violation of the condition puts an end to the estate of the particular tenant. But there was an entry in this case by James Norris, Jr. in the year 1805, and agreeably to the language of the act of 1704, he might have supported an ejectment for the land, without further entry; and his grantee and those claiming under him, are surely in the same situation with himself, and may sue in ejectment, upon their right of entry. It is the case of *184constant occurrence, where a grantor having a right of entry on land, conveys it to another, and therewith necessarily, the power to maintain an ejectment for it.
In the first part of the bill of exceptions, the defendant, the appellant, had prayed the direction of the Court to the jury, that if they believe all the matters given in evidence, that then the length of possession holden by the defendant and those under whom he claimed, doth in law bar the plaintiff’s recovery of the land, included in the lease to Saunders; this direction the Court refused to give, and we think rightly. We cannot perceive any thing in the facts of the case, that looks like a possession, adverse to the title of the plaintiff, until the year 1805, when on the demand of Norris, Jr. the possession was refused to be delivered to him by the defendant. When the land was enclosed by Saunders, he was confessedly the tenant of Norris, the elder, and it is natural to suppose fenced it in, that he might have the greater enjoyment of it. That the enclosures were kept up by Webster, and his tenants, with the same views, we must presume, where no attempt is made to prove an altered, and adverse intention. If no rent was paid, and the tenancy not expressly admitted, there is nothing to shew that the possession was held in hostility to the rights of the landlord, and those claiming under him. In the absence of this proof nothing is to be presumed in favor of an adverse possession, and more particularly so, where it commenced rightfully, and with the consent of the owner. The mere holding over, after the term ended, is not evidence of an adverse possession, and the possessor will be regarded as the tenant at will of the landlord, unless he can shew that since the expiration of the lease, he has held forcibly, or has acquired a title, paramount to that under which the possession was originally taken. Something more than an intimation of hostility in such a case is necessary, and the possessor coming in under the assignee of the lease, as in this case, must be supposed to hold his title.
JUDGMENT REVERSED AND PROCEDENDO AWARDED.